In dissenting from the majority opinion, I do so for the reason I am thoroughly convinced that the trial court committed a number of errors sufficient to warrant a reversal.
I insist that the statement, if made at all by the deceased at the hospital to the officer as claimed by him, was not made under a sense of impending death, and that the admission of the testimony of the officer as to what *Page 7 
had taken place at the hospital was reversible error; that many other statements of the court in the trial of the case and the admission of evidence, over the objection of the defendant, were prejudicial to the rights of the defendant, and was an error sufficient to reverse the case.